Citation Nr: 0927557	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  04-16 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter-in-law


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from June 1953 to 
May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  In that decision, the RO did not 
reopen his previously denied claim for entitlement to service 
connection for a back disability.  A hearing before the 
undersigned sitting at the RO was held in May 2006.  A 
transcript of that hearing is of record.  

In August 2006 and March 2009, the Board remanded this case 
for further development.  Also in March 2009, the Board 
reopened the Veteran's service connection claim for a back 
disability.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

FINDING OF FACT

A preponderance of the evidence is against a finding that the 
Veteran's currently diagnosed back disability is related to 
service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist  

In letters from April 2000, April 2003 and September 2006, 
the agency of original jurisdiction (AOJ) satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009) and 38 C.F.R. § 3.159(b) (2008).  The AOJ 
notified the Veteran of information and evidence necessary to 
substantiate his claim for service connection.  He was 
notified of the information and evidence that VA would seek 
to provide and the information and evidence that he was 
expected to provide.  The September 2006 letter also informed 
the Veteran of the process by which initial disability 
ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran has been able to participate effectively in the 
processing of his claims.  

The "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to the claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination when necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was given a 
VA examination in February 1993 and October 1994, however, a 
new medical examination is not needed to make a decision in 
this case.  As explained below, the evidence does not show 
that the Veteran's back disability is related to his service.  
VA's duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the August 2006 remand, the RO was directed to attempt to 
obtain Social Security Administration (SSA) records and to 
request records of the Veteran's back surgery from Baptist 
Hospital.  The RO sent the Veteran an authorization and 
consent form in March 2007 so the Baptist Hospital records 
could be obtained.  The Veteran did not return the 
authorization and consent form.  In an April 2008 letter, the 
RO was informed by the SSA that the relevant medical records 
were destroyed.  VA has done everything reasonably possible 
to assist the Veteran with respect to his claims for benefits 
in accordance with 38 U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159(c) (2006).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  

II. Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

III. Analysis

In an undated statement, the Veteran contends that he injured 
his back during service, initially while moving equipment and 
later while doing push-ups.  The Veteran states that he 
reported to sick call several times and at one point was 
transferred to a hospital where he was put on bed rest for 
three to four weeks.  At the May 2006 Board hearing, the 
Veteran stated that when he returned to the United States, he 
was hospitalized and told he had a fractured back.  
(Transcript, p 5.)  He claimed he was held back from 
discharge for a period and then released.  Id.  The Veteran 
asserts that he has had a back disability since service.  

Service treatment records do not show treatment, a diagnosis, 
or complaints of a back injury.  Records from April 1955 do 
show that at separation the Veteran was suspected of having 
diabetes mellitus.  He was admitted to a hospital and 
monitored for this purpose.  He was released after the 
medical observation was finished and diabetes mellitus was 
not found.  

The Veteran completed his initial claim for VA pension in 
December 1992 noting that he could not work due to his back 
and psychiatric disabilities.  He filed a claim for 
compensation for his back disability in June 1994 indicating 
that he had been told before that pension was the greater 
benefit.  

A VA hospital admission record from December 1992 shows the 
Veteran suffered a back injury after doing some heavy lifting 
at work.  The Veteran stated he had a back injury while in 
service and mostly dealt with it by using over-the-counter 
medication until 1972, when he had a lumbar laminectomy done 
in a private hospital.  The impression was a possible 
recurrent herniated disc of the lumbar spine; lumbar spine 
radiculitis; post-laminectomy syndrome; and osteoarthritis of 
the lumbar spine.  The Veteran was treated with bed rest and 
medication at the hospital.  

The Veteran was given a general VA examination in February 
1993.  The Veteran related experiencing a back injury while 
in service.  Service treatment records were not reviewed.  
The Veteran gave his employment history of driving a truck 
after service, managing a plant for about 20 years, and then 
working as a contractor.  In November 1992, the Veteran had 
moved a heavy storage tank and later began to experience 
severe back pain.  Back surgery for a herniated disc in the 
1970s was also noted.  After a physical examination, the 
Veteran was diagnosed with degenerative disc disease L5 with 
radiculopathy and degenerative arthritis.  

A Social Security decision from March 1994 cites to a 1972 
medical record which showed the Veteran had a history of a 
lumbar laminectomy.  The Veteran's December 1992 admission at 
the VA hospital was also cited.  The SSA determined the 
Veteran was disabled and could not work.  

A VA spine examination was given in October 1994.  Service 
treatment records were not reviewed.  The examiner diagnosed 
the Veteran with low back pain, with bilateral leg weakness; 
probable degenerative disc disease of most of the cervical, 
thoracic and lumbar spine; status post herniated nucleus 
pulposus removal in the 1970s; and a history of duodenal 
ulcer, probably secondary to nonsteriodal anti-inflammatory 
drugs.   

Other medical records for the Veteran include an October 1999 
VA bone scan which showed indications consistent with 
degenerative disease and a September 2000 VA medical record 
which notes an episode of back muscle strain after the 
Veteran was moving furniture.  A January 2005 VA primary care 
note shows the Veteran complained of low back and hip pain 
and stated he felt like radiation prescription drugs caused 
it (other records from January 2005 show the Veteran's 
diagnosis of prostate cancer).  

At the May 2006 hearing, the Veteran's daughter testified 
that the Veteran is limited in his abilities and needs 
assistance due to his back disability.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  The Board is charged with the 
duty to assess the credibility and weight given to evidence.  
See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).  

The Board finds the Veteran was competent to attest to his 
observations of his back disability and to relate his medical 
history.  His daughter-in-law was also competent to state her 
observations.  However, as lay persons, they are not 
competent to render an opinion as to the cause or etiology of 
any current disorder (i.e. that his current back disability 
was caused by a back injury in service) because they do not 
have the requisite medical expertise.  See, Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board finds service connection for a back disability is 
not warranted.  The evidence does not show that the Veteran's 
back disability is related to his service, as required by 
38 C.F.R. § 3.303(d).  In this case, there is no showing of a 
chronic condition during service.  The Veteran's separation 
examination was negative and even after spending several days 
in the hospital due to suspected diabetes, no back injury or 
disability was ever reported.  As a result of there being no 
chronic condition in service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

While the Veteran is competent to report that he injured his 
back in service, his testimony is not entirely consistent 
with the evidence of record.  At the Board hearing he stated 
he was hospitalized before separation for his back problems.  
(Transcript, p 5).  Service treatment records from April 1955 
shown the Veteran was hospitalized for suspected diabetes 
mellitus, not for a back disability.  In the Report of 
Medical History at the separation examination, the Veteran 
reported problems with sugar in the urine, boils, heart 
palpitations, soaking sweats etc., but denied any swollen or 
painful joints, arthritis or rheumatism, bone, joint or other 
deformity, lameness etc.  The spine was normal on separation 
examination and there was no mention of low back pain or 
spinal abnormality in the hospital summary related to the 
suspected diabetes mellitus.  The first mention of a back 
injury in service was in 1992, the same month the Veteran 
initially filed for VA benefits.  It is clear that he had 
some post service trauma to the back and surgery either in 
the late 1960's or early 1970's, but has not authorized by 
the Veteran to attempt to obtain those records.  Under the 
circumstances, the Board concludes the Veteran's memory as to 
a back injury in service and chronic problems with the back 
since then is not reliable.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for a back 
disability because there is no credible evidence of pertinent 
disability in service or for several years following service.  
Thus, while there are current diagnoses of back disability, 
there is no true indication that pertinent disability is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of findings 
of back disability in service, the negative examination 
performed at separation from service, and the first 
suggestion of pertinent disability many years after active 
duty, relating back disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2007).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  


ORDER

Service connection for a back disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


